Citation Nr: 1613677	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a right knee disability.

2. Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION


The Veteran served on active duty from February 1985 to July 1992.  His DD Form 214 lists 7 years, 5 months and 5 days prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in August 2015, when it was remanded for further development, to specifically include providing the Veteran an opportunity to appear at a Board hearing.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
In September 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran, at a visit with his private physician, Dr. Berman in January 2011, raised the issue of renal failure secondary to ibuprofen prescribed for his knee pain, noting that his kidneys were only functioning at 45 percent of capacity.  While the RO adjudicated the matter of renal failure due to Camp Lejeune exposure, a November 2013 rating decision was limited to this theory of entitlement.  Also, in a submission in February 2012, the Veteran raised the issue of entitlement to service connection on a secondary basis for obesity (due to lack of mobility caused by knee pain), with resulting hypertension and sleep apnea.  These issues have never been addressed.  Based on the fact that the claims discussed have not been adjudicated in the first instance, the Board has no appellate jurisdiction over them and they are referred to the RO or Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran also provided a report of surgery on his right knee in March 2016, which raises the issue of entitlement to convalescent benefits under 38 C.F.R. §§ 4.29 and 4.30.  This issue should also be addressed by the AOJ on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At hearing in September 2015, the Veteran testified that his knee disabilities had worsened since the most recent VA examination in November 2011.  In addition, he testified that the VA examiner did not physically examine his right knee, which is the one with the more severe disability.  The Veteran submitted a report of surgery on his right knee from March 2016, raising clear evidence of a worsening of the condition.  As such, he is entitled to a new examination on remand to address the current level of his disability at this time.

The Veteran also provided a report of surgery on his right knee in March 2016, which raises the issue of entitlement to convalescent benefits under 38 C.F.R. §§ 4.29 and 4.30.  This issue should also be addressed by the AOJ on remand.

Accordingly, the case is REMANDED for the following action:


1. The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for his knee disabilities since 2012 and should make all efforts necessary to obtain records of such treatment and associate them with electronic claims file.  The Veteran should be asked to provide any releases necessary for VA to secure records of such treatment or evaluation.  

2. Then the Veteran should be afforded a new VA orthopedic examination of his right and left knee disabilities which will discuss the current severity of the disabilities in their entirety.  The report should include range of motion findings, evaluation of functional loss under DeLuca v. Brown, 8 Vet. App. 202 (1995), any additional functional loss during flare-ups under Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011), and instability on testing or by report.  The VA examiner should discuss each knee separately and should address the Veteran's complaints and lay history, to include as it relates to the considerations mentioned above.  The examiner should also comment on any relevant records which are significant in forming opinions, to include any received pursuant to the development ordered above.

The VA examiner should comment on the March 2016 surgery on the right knee, any evidence of hospitalization, and the expected convalescent period related to the surgery.  In addition, if sufficient time has not elapsed post-surgery for a full examination of the right knee, a second examination should be scheduled for the end of the convalescent period.  In such an instance, the examiner should address, to the extent possible, the severity of the Veteran's right knee disability prior to surgery for purposes of evaluating the efficacy of the rating assigned prior to surgery.

The VA examiner should be provided a copy of and full access to the VA electronic claims file, to include VBMS and Virtual VA documents, for the purposes of conducting a thorough review.  The VA examiner should provide a statement of the rationale on which any opinion provided is based.

3. The RO/AMC/AOJ should review the VA opinion received to ensure that all required elements have been addressed.  As noted above, if the VA examination is scheduled but the right knee cannot be fully examined because of the recent surgery, an additional VA examination should be scheduled once the convalescent or recovery period has ended.

4. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







